OFFICIAL NOTJCn FROM COURT 01 CRIMINAL APPEALS OE.TEXAS ^-                      -?...    ^
                   P;6: BOX-12308 CAPIIOI SIATION, AUSTIN TEXAW|7^-^;^,*^^.^'2^^
           OFFIC.AM!Nk&a;l.>
           STATE qpf^   •as-                                                   .^%%si^^s
           PENALTYFOR           *'>   •So   .
                                                                02 1R                   $ 00.26s
1/5/2015
           PRSVAT^ USE                                          0002003152               JAN 15 20 f5
                                                    «,          MAILED FROM ZIP.C£D«= 7« MjJ rt,
HARRISON, WILLIAM BUFORD              Tr. Ct.TNo.,644449-C                               WR-36,092-03
On this day! the application for, 11 07 Wnt of j^abeas Corpus has been received
and presented to the Court.           <>***>             *'                            . ..    t ~, ,
                                                '                                     Abel Acosta, Clerk
                              ,,W!U-lAJVI,.BUFORD HARRiJ
                  r"
                           RETURN tO SENDER
                         RELEASED *ROM CUSTODY OF
                          HARRIS CO ^HERFF'S DEPT.
AMRS                      l^'!j1'J'IM''i'IJ''l'l'i'i'l'1»''J''lI«%W          .4Htfi
                                                              ..aatTKC:.".JKiijiJ':